Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-16-00421-CR

                                  Santiago “Jimmy” LOMAS,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                From the 63rd Judicial District Court, Val Verde County, Texas
                                   Trial Court No. 8581-A
                       Honorable Enrique Fernandez, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the trial court’s order denying the
request for post-conviction DNA testing is REVERSED and this matter is REMANDED to the
trial court for further proceedings consistent with the parties’ “Motion to Enter Agreed Order to
Conduct DNA Testing on Biological Materials.”

       SIGNED February 8, 2017.


                                                _________________________________
                                                Marialyn Barnard, Justice